Exhibit 10.2

Contract of Employment

The limited liability company Sirona Dental GmbH, Wasserfeldstr. 30, A-5020
Salzburg, Austria – hereinafter referred to as Company -

and

Mr.

Walter Petersohn

Auf der Au 17

D-64625 Bensheim

have entered into the following contract of employment:

Beginning of employment relationship, job title, classification, place of
employment, employee retirement fund

 

1. Mr. Peterson is employed by the Company as General Sales Manager; the
employment relationship commences on 1 October 2007. He shall diligently perform
all tasks and responsibilities assigned to him within the framework of his job
description, taking into account the overall interests of the Company. The usual
place of employment shall be Salzburg, Austria. The Company shall be entitled to
transfer Mr. Petersohn temporarily or permanently to another place of employment
(also abroad) against remuneration of reasonable additional expenses.

 

2. Mr. Petersohn expressly states that he has 18 years of prior employment.
According to the collective agreement for employees in the wholesale and retail
sector in Austria, he is therefore classified as follows:

Salary scale: general wholesale and retail Salary area: B

Occupational group: 6      in the 18th year of employment

 

3. The Company shall be entitled to change the job title/job description of
Mr. Petersohn unilaterally, i.e. to extend or restrict it, if necessitated by
business requirements, taking into account the employee’s qualification.

 

4. Mr. Petersohn will be notified in time before the beginning of his employment
relationship about the employee retirement fund to which the Company pays
contributions.



--------------------------------------------------------------------------------

Working hours

 

1. The regular weekly working time shall be 40 hours. The distribution of the
working hours among the working days shall be mutually agreed between the
Company and Mr. Petersohn.

 

2. It is expressly agreed that any additional work (additional working hours and
overtime), which Mr. Petersohn expressly undertakes to perform if necessitated
by business requirements, shall be deemed to be remunerated with the portion of
the salary exceeding the collective agreement, irrespective of whether the work
is performed on weekends, Saturdays, Sundays or holidays or if business trips
are involved.

Salary

 

1. The parties agree a gross monthly salary of € 9.857,14. Bonus payments
granted according to the provisions of the Austrian collective agreement for
employees in the wholesale and retail trade

 

  1.

Vacation allowance / 13th monthly salary

 

  2.

Christmas allowance / 14th monthly salary

shall be paid in June and, respectively, November of each calendar year. The
gross annual salary thus amounts to € 138.000.—.

 

2. In addition, Mr. Petersohn shall receive a variable payment, currently
according to EVA as amended from time to time, the gross base amount of which is
€ 77,000.— (100%).

 

3. The portion of the salary that exceeds the collective agreement can be offset
against any future increases of the minimum or actual salaries set forth in the
collective agreement.

Vacation

Mr. Petersohn shall be entitled to 36 working days (six weeks) of vacation per
calendar year.

Travel expenses

Travel expenses shall be regulated by the applicable legislation and provisions
of the collective agreement. The Company shall reserve the right to issue a
binding Travel Expense Regulation.



--------------------------------------------------------------------------------

Notice of termination

 

1. The employment relationship may be terminated by both parties with a notice
period of 15 months, with the notice of termination to be submitted by the last
day of a calendar quarter.

Provided that salary payments are continued and any existing leave entitlements
are fulfilled, the Company shall be entitled to release the employee from his
work duties after a notice of termination.

 

2. It is herewith agreed that Mr. Petersohn shall adhere to the same notice
periods as the Company.

 

3. The employment relationship shall end without further notice, when the
employee reaches normal retirement age.



--------------------------------------------------------------------------------

Secondary employment

 

1. Mr. Petersohn is not permitted to engage in any secondary employment, on an
employed or self-employed basis, without the Company’s express prior written
approval. This includes any direct or indirect financial interest in other
companies, holding a seat on the supervisory board of any company or any
honorary positions in business or public life.

 

2. For the duration of the employment relationship with the Company,
Mr. Petersohn shall not make any publications, give any lectures or
presentations or render any expert opinions concerning any company-related
issues.

 

3. For the duration of the employment relationship Mr. Petersohn is not be
permitted to engage or participate in any activities, self-employed or employed,
for his own account or for account of a third party, with or without
remuneration, that compete with the Company’s business.

Obligation of Confidentiality / Return of Company Property

 

1. Mr. Petersohn undertakes to keep all data, business information and internal
matters concerning the Company and its affiliated companies, customers,
suppliers, business partners, employees and himself/herself strictly
confidential for the duration of the employment relationship and after its
termination. A breach of this obligation of secrecy is a reason for dismissal
and entitles the Company to claim damages from the employee.

 

2. Mr. Petersohn further undertakes to comply with the provisions of the Data
Protection Act.

 

3. Upon the Company’s request Mr. Petersohn shall return without delay all
information materials, documents, objects, data carriers etc. owned by the
Company, at the latest upon termination of the employment relationship without
request. This also includes private records regarding the company, transcripts,
copies, stored data etc.

Ethics Guideline / PC Guide

Mr Petersohn confirms receipt of the Ethics Guideline and PC Guide and
undertakes to comply with all provisions contained therein.

Written Form Clause

Any changes and amendments to this contract shall be made in writing to become
effective; this shall also apply to a waiver of this written form requirement.



--------------------------------------------------------------------------------

Miscellaneous provisions

 

1. The terms and conditions set forth in Annexes A and B to this contract shall
form an integral part of this contract.

 

2. The Company shall be notified without delay and request about any changes of
the employee’s marital status or home address. Any messages sent by the company
to Mr. Petersohn at the latest address specified shall be deemed to be duly
received. In case of any longer absence (e.g. vacation or illness),
Mr. Petersohn shall inform the Company about his/her contact address;
irrespective of this provision, any messages sent by the Company to
Mr. Petersohn’s place of residence shall be deemed to be received.

 

3. In addition, the provisions of the collective agreement and the Austrian
Employees Act, as amended from time to time, shall apply.

Salzburg, 10 September 2007

Sirona Dental GmbH

 

      I agree with the above terms and conditions: (signature)    (signature)   
(signature) J. Fischer    S. Blank    Date/Signature       13.9.2007

Enclosures:

PC-Guide

Ethics Guideline

Enclosures



--------------------------------------------------------------------------------

Annex A

to Contract of Employment

made and entered into on 10 September 2007

between the limited liability company Sirona Dental GmbH - hereinafter referred
to as Company -

and

Mr.

Walter Petersohn

Auf der Au 17

D-64625 Bensheim

In addition to the above-mentioned contract of employment, the parties herewith
agree as follows:

Employee Retirement Fund

The Company shall pay contributions for Mr. Petersohn’s occupational pension to
the Employee Retirement Fund (currently 1.53 % of the monthly gross salary).

Employment relationship

For the first three years of employment the Company waives the right to
terminate Mr. Petersohn for operational reasons.

Miscellaneous provisions

 

1. The Company assumes the costs for a visit of Mr. Petersohn and his family to
view different apartments (company or rental car/max. 3 nights incl. breakfast
at a hotel). The trip will be organized by Sirona’s travel agent. Mr. Peterson
will agree a suitable date for the trip with HR management.



--------------------------------------------------------------------------------

2. The Company assumes the costs for preliminary accommodation at a hotel for a
maximum of four weeks or (optionally) at a furnished apartment for a max. of
three months. The booking of the accommodation must be agreed in advance with HR
Management.

 

3. The Company shall pay the estate agent’s fees incurred for the renting of an
apartment. The renting of the apartment shall be handled by a real estate agent
engaged by the Company.

 

4. The Company shall pay the door-to-door transportation costs and ancillary
expenses for the personal belongings of Mr. Petersohn and his family members who
live in the same household and relocate with him. Ancillary expenses include
costs for packing and unpacking and costs for adequate insurance of the goods
moved. The transport shall be carried out by a forwarding agent to be specified
by the Company.

 

5. The Company shall assume the costs for a renovation of Mr. Petersohn’s
current apartment, if agreed in the lease contract, or the costs for moving into
a new apartment, if agreed in the lease contract. Corresponding evidence of the
expenses incurred and cost estimates from three different suppliers shall be
submitted to HR management.

 

6. If the beginning of the lease contract for the new apartment and the earliest
possible notice period for the old apartment overlap, the Company shall
reimburse to Mr. Peterson the costs for the lower of the two rents for a maximum
of three months.

If Mr. Petersohn has to pay a higher rent for his new apartment, which is
comparable to the old apartment, the company shall pay a compensation for three
years as follows:

1st year: full difference

2nd year:  2/3 of the difference

3rd year:  1/3 of the difference

No compensation will be paid from the fourth year of employment.

For the calculation of the compensation payment it is assumed that location and
size of the new and old apartment are comparable. The old and new lease contract
shall be submitted to HR management for the calculation of the compensation
payment.

 

7. The ancillary relocation expenses shall be compensated with a gross lumpsum
payment of € 1,000.00. Ancillary relocation expenses may include e.g. a change
from electric to gas stove. Any costs exceeding this limit shall be agreed with
HR management in advance with submission of evidence of actual expenses
incurred.

 

8. For a duration of three months Mr. Petersohn shall be entitled to
reimbursement of costs for weekly journeys home to his family. The trips must be
booked via our travel agent; details must be agreed in advance with HR
management.



--------------------------------------------------------------------------------

9. For the duration of max. 36 months, Mr. Petersohn shall be entitled to
reimbursement of costs for visits to his children living in Switzerland up to a
maximum amount of € 7,000.00 per year. Details must be agreed with HR
management. Mr. Petersohn shall submit evidence of costs incurred to HR
management for examination and, if applicable, tax-free payment.

 

10. If required and after submission of corresponding evidence, the Company
shall assume the costs for the first tax return in Austria to a maximum amount
of € 1,000.00.

 

11. In connection with the relocation and in addition to the above-mentioned
payments and benefits, Mr. Petersohn shall receive a one-time gross bonus
payment of € 25,000.-, if he changes his domicile and moves to the vicinity of
his new place of employment by 1 October 2007. Mr. Petersohn shall submit his
registration certificate to HR management as evidence.

 

12. Mr. Petersohn undertakes to repay the following benefits:

a) Bonus (par. 11.): if the employment relationship is terminated before the
expiry of a three-year-period after the contract has entered into force in
Austria, the gross bonus amount shall be repaid on a pro rata basis. The amount
to be repaid is reduced by  1/36 for every full month of employment.

b) Relocation expenses (par. 4): if the employment relationship is terminated
before the expiry of a 12-month period after the contract has entered into force
in Austria, the total relocation expenses have to be reimbursed.

This repayment obligation is waived, if the employment relationship is
terminated by the company, if Mr. Petersohn leaves the company prematurely for
justified reasons or in the event of unjustified dismissal.

Compensation payment

If Mr. Petersohn becomes liable to pay taxes in Austria, he shall be entitled to
an annual gross supplementary grant in the amount of € 10,000.00 to compensate
any individual, tax-related disadvantages related to his salary which are not
reimbursed by the above provisions. This grant is paid in 14 monthly instalments
for a maximum duration of 36 months. After this period the grant will be
re-examined.

Salzburg, 10 September 2007

Sirona Dental GmbH

 

        I agree with the above terms and conditions: (signature)    (signature)
     (signature) J. Fischer    S. Blank      Date/Signature         13.9.2007

 



--------------------------------------------------------------------------------

Annex B

to Contract of Employment

made and entered into on 10 September 2007

between the limited liability company Sirona Dental GmbH - hereinafter referred
to as Company -

and

Mr.

Walter Petersohn

Auf der Au 17

D-64625 Bensheim

In addition to the above-mentioned contract of employment, the parties herewith
agree as follows:

Preventive medical check-up

The Company shall pay a preventive medical check-up for Mr. Petersohn within the
first three years of employment. Mr. Petersohn has to apply for this medicl
check-up with the HR department.

Continued salary payment in the event of illness or death

In the event of inability to work because of illness, salary payments are
continued for six weeks.

If the inability to work exceeds six weeks, Mr. Petersohn shall be entitled to

An additional grant to the sickness benefit for another 72 weeks, if he is
covered by statutory health insurance. The grant shall correspond to the
difference between the gross sickness benefit paid by the Company’s health
insurance fund and the net salary, after deduction of taxes payable by him.
Statutory deductions from the sickness benefit of the Company’s health insurance
fund shall be paid by Mr. Petersohn.

The current gross salary for another 13 weeks and subsequently the
above-mentioned additional grant for up to 50 weeks, if he is not covered by
statutory health insurance.



--------------------------------------------------------------------------------

In the event of Mr. Petersohn’s death, his wife shall be entitled to receive her
husband’s salary for the month in which the death occurs and for six further
months. Survivor’s pensions are offset against these payments.

Benefits in the event of service anniversaries

The agreed regulation shall continue to apply to Mr. Petersohn. These benefits
shall be based on a (fictitious) affiliation to the company since 15 March 1995.

Any obligatory benefits in connection with service anniversaries to be paid by
the companies in accordance with the collective agreement and applicable
legislation shall be based on the date of entry into force of the employment
contract in Austria.

Company car

The Company provides a company car to Mr. Petersohn. An order for a new company
car must be agreed with HR management in advance.

If a new regulation is agreed, the terms and conditions of this new regulation
must not be less favourable for Mr. Petersohn than the current guideline.

Salzburg, 10 September 2007

Sirona Dental GmbH

 

 

        Accepted (signature)    (signature)      (signature) J. Fischer    S.
Blank      Date/Walter Petersohn         13.9.2007

 



--------------------------------------------------------------------------------

Sirona Dental GmbH Wasserfeldstr. 30 5020 Salzburg

Personal/confidential

Walter Petersohn

- Sirona -

 

Name:    Michael Elling    Ph: +43/662 2450 530    Your letter:    Corporate
Human Resources    Fax: +43/ 662 2450 540    Our ref: me-cb      
Email: michael.elling@sirona.at    Date: 15 Oct. 2008

 

Re: Your salary, amendments/additions to your contract of employment

Dear Mr. Petersohn,

We are pleased to inform you that we have reviewed and raised your salary.

Beginning on 1 October 2008 you will receive an gross annual salary of

€ 152,000.—

In addition, your variable gross annual salary for 100% target implementation
amounts to

€ 70,000.—.

We also confirm the following amendments and additions to your contract of
employment of 13 September 2007:

The employment relationship may be terminated by the employer with a notice
period of 15 months, with the notice of termination to be submitted by the last
day of a calendar quarter. The employee may terminate the employment
relationship with a notice period of 6 months, with the notice of termination to
be submitted by the last day of a month. Provided that salary payments are
continued and any existing leave entitlements are fulfilled, the Company shall
be entitled to release the employee from his work duties after a notice of
termination.

Mr. Petersohn undertakes not to work in the Company’s line of business for a
period of twelve months after termination of the employment relationship,
neither on an employed nor on a self-employed basis and neither in Austria nor
abroad. This refers in particular to Germany, Switzerland, Italy and Austria and
to the countries listed in Annex C to this contract.



--------------------------------------------------------------------------------

This restriction shall not apply, if the Company has behaved culpably and has
thus given Mr. Petersohn justified reason for leaving the Company prematurely or
terminating the employment relationship, or if the Company terminates the
employment relationship, unless Mr. Petersohn has behaved culpably and given the
company justified reason.

For the duration of the restriction Mr. Petersohn shall continue to receive his
current salary. If Mr. Petersohn engages in any other gainful work activity
during this period, his income from this activity shall be offset against the
compensation.

To confirm your agreement with the above provisions we ask you to sign and
return this letter to the HR department. The provisions of Annex C to this
letter shall form an integral part of your contract of employment of
13 September 2007. Unless otherwise expressly agreed herein, the contract of
employment of 13 September 2007 shall remain in full force and effect.

We cordially thank you for your efforts in the past business year and look
forward to a continued good cooperation with you.

Salzburg, 15 October 2008

With best regards,

Sirona Dental GmbH

 

        Accepted: (signature)    (signature)      (signature) J. Fischer    M.
Elling      Walter Petersohn         Date/Signature         5.11.2008



--------------------------------------------------------------------------------

Annex C

to Contract of Employment

of 13 September 2007

made and entered into

by and between the limited liability company Sirona Dental GmbH - hereinafter
referred to as Company -

and

Mr.

Walter Petersohn

The non-competition clause agreed in the amendments and additions to the
contract of employment of 13 September 2007 include in particular the following
companies (groups of companies):

- Danaher

- 3M

- Ivoclar Vivadent

- VITA

- DÜRR

- EMS

- Wieland Dental + Technik

- Heraeus

- Henry Schein

- Pluradent

- Cefla Gruppe

- Nobel Biocare

- Straumann

- Camlock

- Dentsply

- Patterson

- Planmeca Gruppe

- Nordwest Dental Gruppe

Salzburg, 15 October 2008

Sirona Dental GmbH

 

        Accepted: (signature)    (signature)      (signature) J. Fischer    M.
Elling      Date/Walter Petersohn         5.11.2008



--------------------------------------------------------------------------------

Sirona Dental GmbH Wasserfeldstr. 30 5020 Salzburg

Personal/confidential

Walter Petersohn

- Sirona -

 

Name:    Michael Elling    Ph: +43/662 2450 530    Your letter:      
Corporate Human Resources    Fax: +43/662 2450 109 530    Our ref:    me-sp   
   Email: michael.elling@sirona.at       Date: 21 Oct

2009

           

Re: Your salary

Dear Mr. Petersohn,

We are pleased to inform you that we have reviewed and raised your salary.

Beginning on 1 October 2009 you will receive a gross annual salary of

€ 235,000.--

It is composed as follows:

 

 

Fixed annual salary, gross:

   € 160,000.--  

Variable salary, gross:

   € 75,000.--  

(for 100% target implementation)

  

All the other provisions of your contract of employment shall remain unchanged.

We cordially thank you for your efforts in the past business year and look
forward to a continued good cooperation with you.

 

Salzburg, 21 October 2009

With best regards,

Sirona Dental GmbH

 

(signature)

   (signature ) 

J. Fischer

   M. Elling   

 